Case 1:17-cv-02609-RM Document 23 Filed 07/17/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:17-cv-02609

DEBORAH M. WOODROW,

       Plaintiff,

v.

ANDREW SAUL, Commissioner of the Social Security Administration,

       Defendant.


                                             ORDER


       This matter is before the Court on Plaintiff Deborah M. Woodrow’s Unopposed Motion

for Award of Attorney’s Fees under the Equal Access to Justice Act, 28 U.S.C. § 2412 (the

“Motion”) (ECF No. 22). After its analysis of the Motion, record, and applicable law, the Court

finds and orders as follows.

       It is HEREBY ORDERED:

       (1) That Plaintiff’s Motion is GRANTED in the amount of $4,502.91;

       (2) That the award be made payable to Plaintiff but mailed to Plaintiff’s attorney (See

           Astrue v. Ratliff, 560 U.S. 586 (2010));

       (3) That if, after receiving the Court’s EAJA fee order, the Commissioner (a) determines

           that Plaintiff does not owe a debt that is subject to offset under the Treasury Offset

           Program, and (b) agrees to waive the requirements of the Anti-Assignment Act, the

           fees will be made payable to Plaintiff’s attorney. However, if there is a debt owed

           under the Treasury Offset Program, the Commissioner cannot agree to waive the
Case 1:17-cv-02609-RM Document 23 Filed 07/17/20 USDC Colorado Page 2 of 2




          requirements of the Anti-Assignment Act, and the remaining EAJA fees after offset

          will be paid by a check made out to Plaintiff but delivered to Plaintiff’s attorney.

       (4) That, if Plaintiff’s counsel receives attorney fees under both the EAJA and 41 U.S.C.

          § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund the smaller award

          to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986). See

          also Ratliff, 560 U.S. at 596 n.4 (explaining that, if a claimant’s counsel is ultimately

          granted attorney fees under § 406(b) out of the claimant’s benefits award, the

          claimant’s attorney must refund to the claimant the amount of the smaller fee).

DATED this 17th day of July, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                2
